DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that the invention of Groups I and II each fall under 1.475 (b)(2), so it should be rejoined.  This is not found persuasive because invention I and II does not share a special technical feature that makes a contribution over prior art under PCT 13.2 (see detailed reason on page 3, last paragraph of OA mailed on 12/29/2021).  As such the invention of Group I and II does not have unity of invention according to 37 CFR 1.475(a).  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 8-15 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-7 are currently under examination. 
The examiner acknowledges that since Applicant elected the invention of a product, the withdrawn method claims will be rejoined for examination when the product claims are found allowable.  
Specification
The disclosure is objected to because of the following informalities: Paragraph 3 and 4 on page 1 is same, and redundant.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Durden (US 6,777,439).
Durden discloses a nucleic acid encoding a PTEN-Long gene (Col.13, lines 60-61, and 66, Col.14, lines 21-25). Durden discloses the nucleic acid encodes a PTEN from human origin (Col.14, lines 23-24). Durden discloses a variety of vectors may be used to deliver said PTEN nucleic acid to a target cell, wherein the vectors includes viruses such as SV40, vaccinia virus, herpes viruses HSV and EBV, retroviruses (col.23, liens 15-20). Therefore, the disclosure from Durden meets all limitation of claim 1.
Regarding claim 2, since the claim does not recite any particular modification to the recombinant virus, the incorporation of PTEN meets the limitation of claimed modification because it targets tumor cells (col.2, lines 34-38).
Regarding claims 6 and 7, Durden discloses the U87MG cells are transfected with PTEN gene under constitutive or muristirone induced conditions (col. 40, lines 45-49), which meets the limitation of PTEN gene operably linked to constitutive or inducible promoter.  
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ding et al (PLoS One, 2012, Vol.7, no.4, e35153, pages 1-11).
Ding et al. disclose a recombinant oncolytic virus that comprises a PTEN gene, and the oncolytic virus has been modified to place E1A gene operably linked to prostate cancer specific DD3 promoter (page 2, bridging paragraph of 1st and 2nd col).  The disclosure from Ding et al. meets all limitation of claims 1-3.  
Regarding claim 7, Ding et al. disclose the PTEN is operably linked to CMV, a constitutive promoter (see Figure 2A, Ad.DD3.D55-PTEN).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durden, in view of Kambara et al (Cancer Research, 2005, Vol.65, no.7, pages 2832-2839).
The teaching from Durden has been discussed above. Durden also teach PTEN is a pivotal signaling molecule which modulates a wide variety of cellular processes, and mutations in PTEN have been associated with malignant progression of brain tumors (col.2, lines 26-29). Durden discloses delivering native PTEN encoding nucleic acid to cancer cells to treating cancer associated with PTEN mutation (col.2, lines 34-40). Durden demonstrates glioblastoma U87MG cells engineered to stably express PTEN sensitizes the cells to chemotherapeutic agents (example 5, lines 64).  
However, Durden does not teach the virus vector has been modified to place critical genes for replication under the control of a tumor specific promoter, a HSV-1 virus specifically, and PTEN gene linked to a tissue specific promoter.
Kambara et al. teach a method of engineer HSV-1 virus for treating brain tumor (title). Kambara et al. teach ICP34.5 gene form HSV-1 is placed under the control of synthetic nestin promoter (page 2832, 2nd col., last paragraph), which meets the limitation of both tissue specific promoter and tumor specific promoter. Kambara et al. teach yields of the modified virus is higher than the unmodified virus when they infect glioma cells, but not in astrocytes (page 2835, 1st col., 3rd paragraph).  Kambara et al. teach this modified HSV-1 virus should be further developed as a possible therapeutic modality.
It would have been obvious to an ordinary skilled in the art that the vectors for delivering PTEN may be modified to target specific cancer and increase cytotoxicity based on combined teaching from Durden and Kambara. The ordinary skilled in the art would be motivated to use the modified HSV-1 to deliver the PTEN taught by Durden because Kambara has demonstrated the increased replication and killing using oncolytic virus with critical genes under tumor specific transcriptional regulation. The ordinary skilled in the art would have reasonable expectation of success to following teaching from both Durden and Kambara to make a recombinant virus such as HSV-1 with PTEN inserted into said vector. Therefore, the claimed invention of claims 1-4 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 5, it would have been obvious to an ordinary skilled in the art that the PTEN gene should be selectively expressed in the tissue where the cancer exists. The ordinary skilled in the art would have reasonable expectation of success to select tissue specific promoter based on the location of where the cancer resides. For example, the nestin promoter taught by Kambara may be used to express PTEN in glioma cells. Selecting a tissue specific promoter to direct expression of PTEN in a specific tissue would have been within the capability of an ordinary skilled in the art. Therefore, the claimed invention of claim 5 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636